
	

113 HR 4162 IH: Job Creation through Energy Efficient Manufacturing Act
U.S. House of Representatives
2014-03-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4162
		IN THE HOUSE OF REPRESENTATIVES
		
			March 6, 2014
			Mr. Cartwright (for himself, Mrs. Christensen, Mr. Connolly, Mr. Himes, Mr. Holt, Mr. Honda, Mr. Nadler, Mr. Nolan, Ms. Roybal-Allard, Ms. Schwartz, Mr. Vargas, Ms. Esty, Mr. Enyart, and Mr. Delaney) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To establish a Financing Energy Efficient Manufacturing Program in the Department of Energy to
			 provide financial assistance to promote energy efficiency and onsite
			 renewable technologies in manufacturing and industrial facilities.
	
	
		1.Short titleThis Act may be cited as the Job Creation through Energy Efficient Manufacturing Act.
		2.PurposeThe purpose of this Act is to encourage widespread deployment of energy efficiency and onsite
			 renewable energy technologies in manufacturing and industrial facilities
			 throughout the United States through the establishment of a Financing
			 Energy Efficient Manufacturing Program that would—
			(1)encourage the widespread availability of financial products and programs with attractive rates and
			 terms that significantly reduce or eliminate upfront expenses to allow
			 manufacturing and industrial businesses to invest in energy efficiency
			 measures, onsite clean and renewable energy systems, smart grid systems,
			 and alternative vehicle fleets by providing credit support, credit
			 enhancement, secondary markets, and other support to originators of the
			 financial products and sponsors of the financing programs; and
			(2)help building owners to invest in measures and systems that reduce energy costs, in many cases
			 creating a net cost savings that can be realized in the short-term, and
			 may also allow manufacturing and industrial businesses owners to defer
			 capital expenditures, save money to hire new workers, and increase the
			 value, comfort, and sustainability of the property of the owners.
			3.DefinitionsIn this Act:
			(1)Covered programThe term covered program means a program to finance energy efficiency retrofit, onsite clean and renewable energy, smart
			 grid, and alternative vehicle fleet projects for industrial businesses.
			(2)SecretaryThe term Secretary means the Secretary of Energy.
			(3)StateThe term State means—
				(A)a State;
				(B)the District of Columbia;
				(C)the Commonwealth of Puerto Rico; and
				(D)any other territory or possession of the United States.
				4.Financing Energy Efficient Manufacturing Program
			(a)EstablishmentThe Secretary shall establish a program, to be known as the Financing Energy Efficient Manufacturing Program, under which the Secretary shall provide grants to States to establish or expand covered programs.
			(b)Applications
				(1)In generalA State may apply to the Secretary for a grant under subsection (a) to establish or expand covered
			 programs.
				(2)EvaluationThe Secretary shall evaluate applications submitted by States under paragraph (1) on the basis of—
					(A)the likelihood that the covered program would—
						(i)be established or expanded; and
						(ii)increase the total investment and energy savings of retrofit projects to be supported;
						(B)in the case of industrial business efficiency financing initiatives conducted under subsection (c),
			 evidence of multistate cooperation and coordination with lenders,
			 financiers, and owners; and
					(C)other factors that would advance the purposes of this Act, as determined by the Secretary.
					(c)Multistate facilitationThe Secretary shall consult with States and relevant stakeholders with applicable expertise to
			 establish a process to identify financing opportunities for manufacturing
			 and industrial business with asset portfolios across multiple States.
			(d)AdministrationA State receiving a grant under subsection (a) shall give a higher priority to covered programs
			 that—
				(1)leverage private and non-Federal sources of funding; and
				(2)aim explicitly to expand the use of energy efficiency project financing using private sources of
			 funding.
				(e)Davis-Bacon compliance
				(1)In generalAll laborers and mechanics employed on projects funded directly by or assisted in whole or in part
			 by this Act shall be paid wages at rates not less than those prevailing on
			 projects of a character similar in the locality as determined by the
			 Secretary of Labor in accordance with subchapter IV of chapter 31 of part
			 A of subtitle II of title 40, United States Code (commonly referred to as
			 the Davis-Bacon Act).
				(2)AuthorityWith respect to the labor standards specified in this subsection, the Secretary of Labor shall have
			 the authority and functions set forth in Reorganization Plan Numbered 14
			 of 1950 (64 Stat. 1267; 5 U.S.C. App.) and section 3145 of title 40,
			 United States Code.
				(f)Reports
				(1)In generalNot later than 2 years after the date of receipt of a grant under this Act, a State shall submit to
			 the Secretary, the Committee on Energy and Natural Resources of the
			 Senate, and the Committee on Energy and Commerce of the House of
			 Representatives a report that describes the performance of covered
			 programs carried out using the grant funds.
				(2)Data
					(A)In generalA State receiving a grant under this Act, in cooperation with the Secretary, shall—
						(i)collect and share data resulting from covered programs carried out under this Act; and
						(ii)include in the report submitted under paragraph (1) any data collected under clause (i).
						(B)Department databasesThe Secretary shall incorporate data described in subparagraph (A) into appropriate databases of
			 the Department of Energy, with provisions for the protection of
			 confidential business data.
					5.Authorization of appropriations
			(a)In generalThere is authorized to be appropriated to carry out this Act $250,000,000, to remain available
			 until expended.
			(b)State energy officesFunds provided to a State under this Act shall be provided to the office within the State that is
			 responsible for developing the State energy plan for the State under part
			 D of title III of the Energy Policy and Conservation Act (42 U.S.C. 6321
			 et seq.).
			
